Citation Nr: 9922517	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-48 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for entitlement to loan guaranty benefits.

ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from March 1963 to 
March 1965; he died on October [redacted], 1973.  The appellant 
is his widow.  

This matter arises from a September 1996 decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit now sought 
on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  During his lifetime, the veteran was not service-
connected for any disabilities.

2.  The veteran died on October [redacted], 1973, immediately 
after incurring a gunshot wound.  

3.  The veteran did not die while serving in the military, 
and his death was not the result of injury or disease 
incurred in, or aggravated by, military service.  


CONCLUSION OF LAW

The appellant does not meet the eligibility requirements for 
loan guaranty benefits.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.805 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Loan guaranty benefits may be extended to a surviving spouse 
if the veteran died while on active military service, or, 
subsequent to his discharge from military service, the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.805.  

Evidence of record indicates that the appellant is the 
surviving spouse of the veteran; they were married on June 
24, 1961, and remained so until the veteran's death on 
October [redacted], 1973.  However, the veteran died more than eight 
years following his discharge from military service as the 
result of a gunshot wound that was inflicted on the date of 
death by an unknown assailant.  

The appellant does not dispute the facts in this case; 
instead, she argues that her husband's untimely demise, 
coupled with her status as a taxpaying citizen of the United 
States, warrants that she be given dispensation.  In effect, 
the appellant asks the Board to exceed its authority by 
granting her entitlement to loan guaranty benefits without 
any legal precedent.  See 38 U.S.C.A. § 7104 (West 1991).  
Such relief would be equitable in nature; the Board does not 
have the authority to grant extraordinary relief based upon 
the equities in a given case.  See 38 U.S.C.A. § 503 (West 
1991).  Since there is no legal basis upon which to predicate 
a grant of the benefit sought, the appeal must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

Entitlement to loan guaranty benefits is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 


